United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3086
                                     ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Juan Correa-Gutierrez, also known as *
Armando Valencia Andrade,             * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                              Submitted: March 10, 2010
                                 Filed: March 15, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Juan Correa-Gutierrez appeals the sentence imposed by the District Court1 after
he pleaded guilty to conspiring to distribute and possess with intent to distribute fifty
grams or more of actual methamphetamine. 21 U.S.C. § 841(a)(1) & (b)(1). Counsel
has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), raising as potential issues that the District Court committed procedural error



      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
by assessing a four-level aggravating-role enhancement under U.S.S.G. § 3B1.1(a)
and that the sentence is substantively unreasonable.

       The District Court did not commit procedural error by applying the
aggravating-role enhancement. More than five participants were involved in the
criminal activity, and Correa-Gutierrez supplied them with drugs and directed their
actions. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(noting that appellate court reviews a sentence for abuse of discretion, first ensuring
there are no significant procedural errors and then considering the substantive
reasonableness of the sentence); United States v. Alexander, 556 F.3d 890, 894 (8th
Cir. 2009) (noting that imposition of a § 3B1.1(a) aggravating-role enhancement is
reviewed for clear error); United States v. Razo-Guerra, 534 F.3d 970, 976–77 (8th
Cir. 2008) (upholding a § 3B1.1(a) aggravating-role enhancement where the defendant
recruited seven participants for criminal activity; supplied drugs; and directed drug
deliveries, transportation, and storage), cert. denied, 129 S. Ct. 1365 (2009).

       We further conclude that the Correa-Gutierrez's sentence, which is at the bottom
of the advisory Guidelines sentencing range, was not substantively unreasonable. See
United States v. Sicaros-Quintero, 557 F.3d 579, 583 (8th Cir. 2009) (according a
presumption of reasonableness to a sentence at the bottom of the Guidelines range);
United States v. Watson, 480 F.3d 1175, 1177 (8th Cir.) (describing what constitutes
an abuse of discretion resulting in an unreasonable sentence), cert. denied, 552 U.S.
927 (2007).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues for appeal. Accordingly,
we affirm the judgment, and we grant counsel's motion to withdraw.
                       ______________________________




                                         -2-